Citation Nr: 1217164	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of surgical repair of the right knee with degenerative changes, evaluated as 20 percent disabling prior to July 6, 2010, as 100 percent disabling from July 6, 2010 to September 1, 2010, and as 20 percent disabling from September 1, 2010.

2.  Entitlement to an increased evaluation for low back strain, evaluated as 10 percent disabling prior to February 16, 2012, and as 20 percent disabling from February 16, 2012. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.   

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in January 2012 when they were remanded for further development.  They have now returned for adjudication.  The Board finds, as discussed below, that there has been compliance with its remand.


FINDINGS OF FACT

1.  Prior to July 6, 2010, the Veteran's right knee with degenerative changes was manifested by complaints of pain, weakness, stiffness, and swelling; objectively, he had mild lateral instability, consistent flexion limited to greater than 30 degrees, and consistent extension limited to less than 15 degrees.

2.  From July 6, 2010 to September 1, 2010, the Veteran's right knee disability was evaluated as 100 percent disabling based on a right knee meniscectomy performed in July 2010.

3.  From September 1, 2010, the Veteran's right knee disability was manifested by complaints of pain, weakness, stiffness, and swelling; objectively, he had flexion limited to greater than 30 degrees, and extension limited to less than 15 degrees.

4.  The clinical evidence of record is against a finding that the Veteran's right knee has instability, anklyosis, or subluxation from September 1, 2010. 

5.  Prior to February 16, 2012, the Veteran's low back strain was manifested by complaints of pain, weakness, and spasms; objectively, the disability has been manifested by flexion of the thoracolumbar spine greater than 60 degrees, with a combined range of motion of the thoracolumbar spine greater than 120 degrees.

6.  From February 16, 2012, the Veteran's low back strain was manifested by complaints of pain, weakness, and spasms; objectively, the disability has been manifested by flexion of the thoracolumbar spine greater than 30 degrees with spasm.  

7.  Throughout the rating period on appeal, the evidence of record reflects that the Veteran low back disability was manifested by mild sciatic nerve symptomatology on the left side, and moderate sciatic nerve symptomatology on the right side.

8.  The evidence of record is against a finding that the Veteran has incapacitating episodes or bowel and bladder dysfunction due to his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to July 6, 2010 and from September 1, 2010 for the Veteran's right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5256, and 5258 - 5263 (2011).

2.  The criteria for a separate rating of 10 percent and no higher, for instability of the right knee prior to July 6, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2011).

3.  The criteria for a separate compensable rating for instability of the right knee from July 6, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257.

4.  The criteria for a rating in excess of 10 percent for orthopedic manifestations of low back strain prior to February 16, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5237.

5.  The criteria for a rating in excess of 20 percent for orthopedic manifestations of low back strain from February 16, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5237.

6.  The criteria for a separate rating of 10 percent, and no higher, for left side neurologic manifestations of low back strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 8520 (2011).

7.  The criteria for a separate rating of 20 percent, and no higher, for right side neurologic manifestations of low back strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 


Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 &Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim. 

In VA correspondence to the Veteran dated in May 2007, the Veteran was informed of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the criteria for award of an effective date and disability rating.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case. 

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private medical records, and the statements of the Veteran, in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  In its January 2012 remand, the Board directed that the RO obtain additional VA clinical records for the Veteran.  Such records are now associated with the claims file.  The Board also directed that the Veteran be scheduled for a VA examination for his right knee and his back.

A VA examination was provided to the Veteran in February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate.  The examination report includes the Veteran's statements regarding his symptoms and their frequency, as well as a physical examination of the Veteran.  The report of the VA examination provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained. 

Legal criteria 

Ratings in General 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2011), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating the knee

Under DC 5258, a 20 percent evaluation is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking", pain, and effusion into the joint. 


Rating the back

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Right knee

The Veteran is service connected for residuals of surgical repair of the right knee with degenerative changes, currently evaluated as 20 percent disabling.  In a statement dated in May 2007, the Veteran filed a claim for an increased rating.  As the Veteran's claim was received by VA in May 2007, the rating period on appeal is from May 2006, one year prior to the date of receipt of the claim provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2011), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration.  The Veteran's right knee disability was rated as 100 percent disabling from July 6, 2010 through August 30, 2010.  Prior to July 6, 2010 and from September 1, 2010, the Veteran's disability was rated as 20 percent disabling. 

The Veteran's disability has been rated under DC 5258 which provides a maximum evaluation of 20 percent for cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint.  Thus, DC 5258 cannot form the basis for a higher evaluation for the Veteran.  The Board has considered whether there is any other applicable diagnostic code, based on the clinical evidence of record, which would provide the Veteran with a higher evaluation.

The clinical records from 2006 to present show numerous complaints by the Veteran of right knee pain and swelling.  A June 2006 VA examination report reflects that the Veteran reported pain as an 8 or 9 on a pain scale.  He reported continuous pain, with popping, weakness, stiffness, swelling, heat, instability, locking, and fatigability.  He reported flare-ups of pain at least four times a day, lasting from minutes to hours.  Upon examination, it was noted that the Veteran's right knee had soft tissues swelling.  Flexion was 90 degrees on the right with pain.  Extension was negative five on the right with pain.  With varus valgus strain, the Veteran had mild lateral instability.  There was no end-point with testing of the Lachman on the right.  His right knee was tender to his medial and lateral joint lines.  There was increase in pain but no decrease of range of motion with repetitive testing.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing.  Leg strength was graded at five on the left and four plus on the right with ratcheting.  It was noted that the Veteran walked with an obvious limp, is unable to walk on heels and toes, and has a facial grimace performing range of motion.  The diagnosis was right knee degenerative joint disease with moderate impairment.  

January 2007 VA records reflect that the Veteran's right knee was swollen and "really hot", and that his right knee flexion was to 30 degrees on active motion and 40 degrees on passive motion. 

April 2007 VA records reflect that the Veteran reported constant pain of 8 to 10 on a pain scale, which was described as achy and radiating.  The Veteran was noted to have 0 to 90 degrees of flexion on April 19, 2007.   

A June 2007 VA examination report reflects that the Veteran reported that his knee had gotten worse over the past year because he "constantly" wears a brace on it.  He reported daily pain and that his knee "pops out".  He reported flare-ups every two days and that he uses a cane to walk.  Upon clinical examination, it was noted that he can walk without assistance devices.  It was noted that he deliberately rotates his right foot outward and rocks back and forth as he walks.  Flexion was 90 degrees with pain throughout.  No additional limitation was seen with repetitive flexion.  His right knee lacked five degrees of extension.  He complained of pain throughout extension.  Stability testing was not done because of his complaints of pain.  The examiner opined that the level of pain which the Veteran reports and the functional limitation he reports are out of proportion to x-ray findings.  

An October 2007 VA report reflects that the Veteran ambulates with a cane due to right knee pain.  It was noted that he had satisfactory range of motion, and some edema of the right knee.  A November 2007 VA record also reflects that the Veteran ambulates with cane due to right knee pain.  

VA records in 2008 reflect that the Veteran uses a brace on his knee (July 2008), has right knee stiffness, has "severe pain with swelling, and walked with an antalgic gait (August 2008).  

A June 2008 VA record reflects that the Veteran had range of motion of 0 to 90 degrees.  

October and November 2008 VA records reflect that the Veteran reported knee joint pain bilaterally in the medial aspect, in the lateral aspect, in the anterior region in the patellofemoral region, when passively moved, and when actively moved.  The pain was worse with standing, while walking, while running, while jumping, and while pivoting.  

A private December 2008 record from St. F.'s Orthopaedic Institute reflects that the Veteran denied any instability.  There was no radiation, numbness, or tingling.  Pain was worse with increased activities and weight bearing.  It was noted that he had an antalgic gait secondary to bilateral knee pain.  Range of motion was from 5 degrees to approximately 120 degrees with pain to extremes of flexion and extension.  

VA records in 2009 reflect that the Veteran was undergoing therapy for his knees.  (See e.g. May, October, November, and December 2009 VA records.)

An April 2009 VA rehabilitation consult record reflects that the Veteran had neutral to 115 degrees of flexion on the right.  He had vastus medialis oblique (VMO) atrophy which was moderate on the right.  The examiner was unable to perform McMurray testing on the right knee.  Lachman's was 3+ with a soft endpoint.  The anterior drawer was 3 +, and the posterior drawer was zero.  The assessment was ACL insufficiency of the right knee.  The Veteran reported instability of the right knee, and no true locking.  

August 2009 orthopedic surgery outpatient note reflects that the Veteran reported that his corticosteroid injection (in April 2009) had given him approximately three weeks of relief, that he wears braces to his knees for stability, he takes hydrocodone to help him sleep, and he has used a cane for approximately two years.

An August 2009 Orthopedic Surgery outpatient note reflects that "examination of the patient while walking demonstrates a right antalgic gait.  The patient ambulates with bilateral knee braces and a single prong cane."  The range of motion of the right knee was 0 degrees to 115 degrees.  It was noted that the patient had bilateral VMO atrophy and some crepitus through range of motion on both knees.  His overall alignment was slight varus.  He had tenderness to palpation about the medial joint line and medial femoral condyle.  He had a 2 to 3+ Lachman with soft end point.  There was no valgus or varus instability noted on stressing.  He had guarding significantly with McMurray's bilaterally.

An October 2009 VA rehabilitation medical clinical note reflects that the Veteran was last seen in April and received a corticosteroid injection to the right knee.  It was noted that he "had relief for a month with this.  The right knee has persistently swollen more since May."

The Veteran underwent a VA examination in April 2010 for his left knee which included an examination of the right knee.  The report reflects that the Veteran reported minimal to moderate functional impairment in that he is unable to kneel on the right knee, unable to walk long distance and has difficulty carrying heavy weight.  There was no objective evidence of pain with active motion on the right side.  Right flexion was 0 to 130 degrees, right knee extension was normal.  The report reflects that there was mild to moderate joint space narrowing in the medial femorotibial compartment with no evidence of fracture or subluxation.  There was no joint effusion.  There was mild prepatellar soft tissue swelling..

A July 2010 VA record reflects that the Veteran had an MRI performed on the right knee in April 2009 showing complete proximal ACL tear, medial meniscus narrowing, multiple meniscus fragments, and posterior horn separation.  It was noted that he had been "wearing his 'Breg' braces while awake at nearly all times."  It was further noted that he "seems to have significant pain behaviors" including poor squat.  The collateral ligaments were intact.  He had a negative drawer test.  A negative drawer test is an indication that there is not a cruciate ligament tear; however, the MRI reflected a tear.  

A July 6, 2010 VA record reflects the Veteran had a right knee partial lateral meniscectomy.  The Veteran's right knee disability is evaluated as 100 percent disabling from July 6, 2010 (the date of surgery) through August 30, 2010.  

A December 2010 VA orthopedic surgery outpatient note reflects that the Veteran had had an injection to his right knee in September.  It was noted that he was status post an arthroscopic partial lateral meniscectomy of his right knee.  The report reflects that the Veteran reported that his symptoms of clicking and catching have been improved on the right knee, although it still swells.  It does not give him as much pain as it did in the past; although, he does have constant mild effusion. 

Upon examination in December 2010, it was noted that the right knee had medial joint line tenderness and some decrease in range of motion with a moderate effusion.  The examiner noted that it was stable to anterior and posterior drawer signs.  The Veteran had no Lachman's and a negative McMurray test, although he was guarding.  There was minimal patellar grind and apprehension.  The negative Lachman's and McMurray tests were indicative that there was no instability of the ACL and no tears in the meniscus.  

Numerous VA records dated in 2011 reflect that the Veteran was undergoing physical therapy for bilateral knee pain.  The records reflect treatment with hot packs for 20 minutes, TENS for 25 minutes, and on occasion, electrical stimulation (e.g. January 25, 2011, February 15, 2011, August 30, 2011 and September 6, 2011 VA records). 

The Veteran testified at the October 2011 Board hearing that he uses a cane because his knee gives out when walking for a long period of time, that he has difficulty going up and down stairs, that he has fallen due to his knee, that he can bend his knee backwards about 10 to 15 degrees before his knee starts hurting and popping, he has had fluid withdrawn from his knee on occasion, that he undergoes physical therapy on a regular basis, that his knee swells, and that he uses a knee brace every day to keep his knee from popping out.

A November 2011 examination (QTC) report for the Veteran's left knee contained findings related to the right knee.  It was noted that the right knee shows no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness heat, deformity, malalignment, draining, subluxation, or guarding of movement.  There was no locking pain, genu recuvatum or crepitus.  His range of motion was 0 to 140 degrees with no additional degree of limitation with repetitive movements.  The examiner noted that "the joint function is not additional limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  The examiner noted that the right knee stability tests are within normal limits for: anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  The right knee shows no signs of subluxation.

A January 2012 VA record reflects that the Veteran was "well-known to [VA medical] service.  He is followed for bilateral right greater than left knee osteoarthritis.  He continues to have significant pain with intermittent mechanical symptoms involving the right knee.  He has to take hydrocodone daily for this.  He felt that in the past years, therapy has been beneficial but was recently denied attempting to further his  physical therapy.  He uses a cane for ambulation.  He has received injections in the past, which have not provided any significant relief."

The Veteran underwent a VA examination in February 2012.  The report reflects that the Veteran stated that he has constant pain in the knee.  He reported flare-ups five to six times a week, varying in duration.  The Veteran reported that walking causes the increased pain, and that he wears a knee brace.  

Upon examination, the February 2012 examiner noted that the Veteran was able to fully extend to 0 degrees and flex to 70 degrees.  He appeared to lose an additional 10 degrees of flexion after repetitive motion due to pain.  He had tenderness medially, and marked swelling of the joint.  The examiner noted some increased heat about the right knee joint.  The examiner stated that McMurray's sign was difficult to evaluate because of the Veteran's limited range of motion.  Patellofemoral compression caused pain and the Veteran had some crepitus on passive motion.  After repetitive motion, the Veteran lost an additional five degrees of flexion.  

The February 2012 VA report reflects that X-rays of the right knee revealed marked medial narrowing of the tibiofemoral joint, and moderate narrowing laterally.  There was an osteophyte present along the lateral border of the lateral femoral condyle.  The Veteran was diagnosed with degenerative joint disease of the right knee.  The examiner stated that in the examiner's opinion, the Veteran experiences a moderate disability from his right knee

The Board will first consider the Veteran's range of motion of the right knee under DCs 5260 and 5261.  The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  As noted above, the Veteran's range of motion has been evaluated as follows:

June 2006 : 		90 degrees flexion with pain.  
January 2007: 	30 degrees active flexion and 40 degrees passive. 
April 2007:  		0 to 90 degrees of flexion
June 2007: 		flexion was 90 degrees with pain throughout.  No additional 
Limitation was seen with repetitive flexion.  His right knee lacked five degrees of extension.  He complained of pain throughout extension.  
December 2008:	5 degrees to approximately 120 degrees with pain to extremes 
      of flexion and extension.  
August 2009:		0 degrees to 115 degrees.  
April 2010:		0 to 130 degrees, right knee extension was normal
December 2010:	some decrease in range of motion with a moderate effusion.
November 2011:	0 to 140 degrees with no additional degree of limitation with repetitive movements
February 2012: 	0 to 70 degrees.  He appeared to lose an additional 10 degrees of flexion after repetitive motion due to pain.  After repetitive motion, the Veteran lost an additional five degrees of flexion.  

Based on the clinical evidence of record, the Veteran is not entitled to a compensable rating for limitation of flexion (DC 5260) or extension (DC 5261).  If flexion were limited to 45 degrees or less, the Veteran would be entitled to a compensable rating under DC 5260; the evidence of record is against such a finding.  Although the January 2007 report reflects 30 degrees of active flexion, such a finding is in stark contrast to the other evaluations, prior and subsequent to January 2007, which note a much greater degree of flexion.  Thus, the Board finds it lacks probative value.  The Board acknowledges that the Veteran's limitation was additionally limited by pain , as noted above; nonetheless, the clinical evidence does not reflect that the Veteran had consistent limitation of flexion to 45 degrees or less, even considering DeLuca factors.  

With regard to the extension of the Veteran's right knee, the Veteran would be entitled to a compensable rating if his extension as limited to 10 degrees or higher.  The clinical evidence, as noted above, and considering DeLuca, is against a finding that the Veteran is entitled to a compensable rating under DC 526 because his extension has not been limited to 10 degrees or higher.

Importantly, the Board notes that limitation of motion is considered in DC 5258, for which the Veteran is granted a 20 percent rating.  

Next the Board will consider whether the Veteran is entitled to a rating for instability of the knee.  Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257) , without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board acknowledges that the Veteran has testified to the sensation of giving way and instability; however, the lay sensation of a knee giving way or instability is subjective in nature.  Joint instability can be objectively diagnosed upon clinical examination.  

The records, as noted above, reflect that in June 2006, the Veteran had mild lateral instability.  However, a June 2008 VA record reflects stable cruciate and collateral ligaments.  A private December 2008 record from St. F.'s Orthopaedic Institute reflects that the Veteran denied any instability.  

An April 2009 VA rehabilitation consult record reflects that Lachman's was 3+ with a soft endpoint.  The anterior drawer was 3 +, the posterior drawer was zero.  The assessment was ACL insufficiency of the right knee.  The Veteran reported instability of the right knee.  

An August 2009 orthopedic surgery outpatient note reflects that the Veteran reported that he wears braces to his knees for stability.  An August 2009 Orthopedic Surgery outpatient note reflects that he had a 2 to 3+ Lachman with soft end point.  There was no valgus or varus instability noted on testing.  

An April 2010 VA examination report reflects no evidence of subluxation of the right knee and no joint effusion.  A July 2010 VA record reflects that the Veteran had an MRI performed on the right knee in April 2009 showing complete proximal ACL tear, medial meniscus narrowing, multiple meniscus fragments, and posterior horn separation.  

A December 2010 VA orthopedic surgery outpatient note reflects that the right knee was stable to anterior and posterior drawer signs.  The Veteran had no Lachman's and negative McMurray test, although he was guarding.  

The November 2011 examination (QTC) noted that the right knee shows no signs of instability.  There was no locking pain, genu recuvatum or crepitus.  The examiner noted that the right knee stability tests are within normal limits for: anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus.  The right knee shows no signs of subluxation. 

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds that he had slight instability of the knee prior to the July 2010 surgery.  The Board finds that a slight rating, and no higher, sufficiently compensates the Veteran for the clinical findings of instability.  The Board notes that the inconsistent nature of the findings (i.e. no instability in June 2008 or August 2009) indicates that any instability of the Veteran's knee was no more than mild.  The objective clinical evidence of record is against a finding of instability after the July 2010 surgery.  

The Board has also considered other diagnostic codes of the knee.  DC 5256 is inapt because there is no medical evidence of any ankylosis associated with the Veteran's right knee disability.  There is also no medical evidence of nonunion or malunion of the tibia or fibula (DC 5262), or of acquired traumatic genu recurvatum (i.e. the knee protrudes backwards) with weakness and insecurity in weight bearing (DC 5263).  

A rating under DC 5259 would provide the Veteran with a maximum 10 percent rating based on the medical evidence of a meniscectomy; this is less than the 20 percent which the Veteran is currently receiving under DC 5258.  The Veteran is not entitled to an evaluation under DC 5259 in addition to DC 5258 as such would constitute impermissible pyramiding because both DC 5259 and DC 5258 compensate for the limitation of motion.  

Finally, the Board has considered whether the Veteran is entitled to a separate raring for a scar of the right knee, but finds that the evidence does not support such a finding.  The February 2012 VA examination report reflects that the Veteran had "multiple well healed, nontender scars from his multiple arthroscopic procedures."  There is no indication that the scars were of an area of 144 square inches or greater, or that they cause limitation of motion.  


Low Back Strain

The Veteran is service connected for low back strain, evaluated as 10 percent disabling prior to February 16, 2012.  During the pendency of this appeal, the Veteran's disability evaluation was increased to 20 percent, effective from February 16, 2012.  In a statement dated in May 2007, the Veteran filed a claim for an increased rating.  As the Veteran's claim was received by VA in May 2007, the rating period on appeal is from May 2006, one year prior to the date of receipt of the claim provided that the disability increased during that one year period. 38 C.F.R. § 3.400(o)(2) (2011), See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration.

A June 2006 VA examination report reflects that the Veteran reported his low back pain as an 8-9 on a pain scale.  He reported continuous pain with associated stiffness, weakness, and spasms.  He reported numbness and tingling that radiates to his bilateral feet.  He reported flares of pain where the pain increases to a "10" four to five times per day and lasts for an hour with each episode.  He reported an additional limitation in motion/functional impairment of 25 percent.  He reported that he uses a back brace.  On evaluation of the lumbar spine, the examiner noted that the Veteran had straight leg raise on the left at 30 degrees, flexion was 70 degrees with pain.  Extension was 25 degrees with pain.  Lateral flexion was 20 degrees bilaterally.  Rotation was 20 degrees bilaterally with pain.  

A June 2007 VA examination report reflects that the Veteran reported that he had more "muscle spasm" since his last examination.  He reported pain in the center of is low back which does not radiate.  His description of numbness on his "whole right side" did not follow an anatomic distribution.  He reported that his back flares daily and he uses heat daily.  He reported no additional limitation with flare up.  He reported no incapacitating episodes.  He did not need an assistive device to walk due to his back, and did not have a back brace.  He reported that his limitations with regard to walking distance were related to his knee and not his back.  The examiner noted that she was "unable to differentiate functional limitations related to his knee from the limitations that he reports because of his back."  It was noted that the Veteran reported difficulty bending his back.  Upon physical examination, it was noted that his lumbar spine was normal to palpation, and no muscle spasm was noted.  His reflexes were normal.  He had normal strength in both lower legs.  His gait was normal with no foot drop.  He had forward flexion to 70 degrees with pain in the center of his low back, and extension of 20 degrees with pain in the center of his low back.  He had left lateral flexion to 20 degrees with pain throughout.  He had right lateral flexion to 30 degrees with pain throughout.  He had lateral rotation to 30 degrees bilaterally with pain throughout.  No additional limitation with repetitive motion was seen.  

August 2008 VA records reflect that the Veteran reported lower back pain on the right, on the left, midline, and radiating to the legs (worse on the right).  The records also reflect "severe" pain with right radiculopathy and positive straight leg raise test on the right.  The straight leg raise test (Lasègue's) is an indication that the Veteran has a herniated disk. 

An April 2009 private MRI record from H.C., LLC, reflects that the Veteran had a moderate diffuse disc bulge at L3-L4, small to moderate diffuse disc bulge and small annular tear at L4-L5, and moderate diffuse disc bulge and annular tear at L5-S1.  

Correspondence from Dr. C.B. of the Department of the Army, Headquarters , U.S. Army Medical Department Activity, Fort Benning, Georgia, dated in September 2009, reflects that the Veteran has severe lumbar spondylosis and DDD.  He notes that the Veteran has severe constant back pain which requires narcotic medication for relief. 

A December 2010 orthopedic surgery outpatient note reflects that the Veteran reported that he continues to have pain with radicular symptoms down both legs, but the left with more pain than right.  It was noted that he does have positive straight leg raise test bilaterally.  It was also noted that he had "fairly good range of motion."

A September 2010 VA Orthopedic surgery outpatient note reflects that the Veteran reported low back pain with intermittent complaints of radiculopathy  

The Veteran testified at the October 2011 Board hearing that his back locks up and stiffens at times.  He stated that he has a back brace, has gone through physical therapy, and it has been recommended to him that he lay on the something hard.  He stated that the pain is a "sharp pain" which is "off and on" and may be constant for 10-15 minutes.  On a scale of one to 10, he stated that the highest pain is 11.  He also reported that he gets numbness, tingling or pain running down his left leg to his toes.  He further reported that without the back brace, he "cannot really do much of anything."  He reported that he cannot bend over and touch his toes, cannot bend backwards.  He reported that in the last year, his back has caused him to have bed rest at least, or approximately, twice a month.  

The February 2012 VA examination report reflects that the Veteran reported intermittent , sharp low back pain with some radiation down the left leg as far as his toes.  He reported flare-ups three to four times a week and which last for two hours.  He denied any bowel or bladder dysfunction.  Upon examination, it was noted that he had 60 degrees of flexion and 20 degrees of extension.  Lateral bending was to 30 degrees bilaterally, right lateral rotation as to 55 degrees, left lateral rotation was to 50 degrees.  There was no evidence of any weakness in any of the major muscle groups of the left lower extremity.  There was weakness of the right quadriceps as well as the plantar flexors and dorsiflexors of the right foot.  The Veteran had diminished sensation on the right fifth lumbar and first sacral dermatomes.  Deep tendon reflexes at the knee on the right were absent, on the left they were +4.  Ankle deep tendon reflexes were absent on the right, and +1 on the left.  The examiner stated that it was not felt to be feasible to determine the increased loss of function after repetitive motion since all the motions described above were limited by pain.  There appeared to be paraspinal spasm.  There was marked tenderness of the lumbosacral spine, with no swelling, heat, or redness noted.  Hip extension tests were positive on the right and negative on the left.  Straight leg raising was positive at 60 degrees on the right and 65 on the left.  The diagnosis as chronic lumbosacral strain with right sciatica.  The examiner stated that it was his opinion that the Veteran was experiencing a moderate to severe disability from his low back condition.  

In sum, the clinical evidence reflects that the Veteran's range of motion upon examination in June 2006 was as follows: flexion was 70 degrees with pain, extension was 25 degrees with pain, lateral flexion was 20 degrees bilaterally, and rotation was 20 degrees bilaterally with pain, for a combined range of motion of 175 degrees.  The June 2007 VA examination report reflects that the Veteran had forward flexion to 70 degrees with pain in the center of his low back, extension of 20 degrees with pain in the center of his low back, left lateral flexion to 20 degrees with pain throughout, right lateral flexion to 30 degrees with pain throughout, and lateral rotation to 30 degrees bilaterally with pain throughout.  No additional limitation with repetitive motion was seen.  The combined range of motion in June 2007 was 170 degrees.  The December 2010 VA record reflects "fairly good range of motion."  The February 2012 VA examination report that the Veteran had 60 degrees of flexion and 20 degrees of extension.  Lateral bending was to 30 degrees bilaterally, right lateral rotation as to 55 degrees, and left lateral rotation was to 50 degrees. 

Thus, the Veteran does not meet the criteria for an evaluation in excess of 10 percent prior to February 2012 for limitation of motion.  From February 16, 2012, the record does not reflect a rating in excess of 20 percent for limitation of motion.  The Board notes that the evidence reflects pain on motion; however, painful motion alone is not limited motion.  The Board has considered the factors of DeLuca; however, the evidence does not reflect additional functional limitation due to pain such that a higher rating is warranted.

Note 1 of the General Rating Formula for Diseases and Injuries of the Spine provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The record reflects that the Veteran has reported numbness and tingling that radiates to his bilateral feet (June 2006 VA record).  A June 2007 VA examination report reflects that the Veteran reported numbness on his right side; however, it did not follow an anatomic distribution.  August 2008 VA records reflect that the Veteran reported lower back pain on the right, on the left, midline, and radiating to the legs (worse on the right).  The records also reflect that the Veteran had right radiculopathy and positive straight leg raise test on the right.  A September 2010 VA Orthopedic surgery outpatient note reflects that the Veteran reported low back intermittent complaints of radiculopathy.  A December 2010 orthopedic surgery outpatient note reflects that the Veteran reported that he continues to have radicular symptoms down both legs, but the left with more pain than right.  The February 2012 VA record reflects weakness of the right quadriceps as well as the plantar flexors and dorsiflexors of the right foot, diminished sensation on the right fifth lumbar and first sacral dermatomes, deep tendon reflexes at the knee on the right were absent, on the left they were +4, ankle deep tendon reflexes were absent on the right, and +1 on the left.  The diagnosis as chronic lumbosacral strain with right sciatica.  

Based on the foregoing, the Board finds that the Veteran's disability warrants a 10 percent rating under DC 8520, and no higher, for left mild incomplete paralysis of the sciatic nerve, and a 20 percent rating, and no higher, for right moderate incomplete paralysis of sciatic nerve.  The Board finds that the left lower extremity radicular symptoms are no more than mild as the Veteran has ankle and deep tendon reflexes.  The right lower extremity radicular symptoms are moderate as the Veteran does not exhibit marked muscular atrophy, but does have absent reflexes and weakness.  The Board finds that a moderately severe rating is not warranted, as the evidence does not reflect that the Veteran's sciatic nerve symptoms cause moderately severe impaired function.  As noted in the 2010 VA Orthopedic surgery outpatient note, the Veteran's radiculopathy was intermittent.

The Board has also considered the Veteran's contentions that he had bed rest; however, the evidence does not reflect incapacitating episodes or "bed rest" for VA purposes (i.e. prescribed by a physician).  The record is against such a finding (See June 2007 VA record).  There is also no evidence of bowel or bladder dysfunction.  (See February 2012 VA examination report.)


Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee and low back disabilities.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The ratings are based on the Veteran's limitation of motion, pain, instability, and sciatic symptoms, where appropriate.  The simple fact that the Veteran's disabilities do not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun,supra.  


Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In a January 2012 remand, the Board referred the Veteran's claim for TDIU to the RO for appropriate action.  The record does not reflect that the issue has been adjudicated as of this date.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.


ORDER

Entitlement to an increased rating for a right knee disability, evaluated as 20 percent disabling prior to July 6, 2010, and from September 1, 2010, is denied.  

Entitlement to a separate rating of 10 percent and no higher, for instability of the right knee prior to July 6, 2010 is granted.  

Entitlement to an increased rating for orthopedic manifestations of low back strain evaluated as 10 percent disabling prior to February 16, 2012, and as 20 percent disabling from February 16, 2012, is denied.

Entitlement to a separate rating of 10 percent, and no higher, for left side neurologic manifestations of low back strain is granted.  

Entitlement to a separate rating of 20 percent, and no higher, for right side neurologic manifestations of low back strain is granted.  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


